                 3:20-cv-02576-JMC               Date Filed 09/21/21      Entry Number 28         Page 1 of 1

AO 450 (Rev. 01/09) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                              for the
                                                     District of South Carolina




                 Chimaroke Victor Eleazu
                        Plaintiff
                           v.                                            Civil Action No.     3:20-02576-JMC



   Director US Army Network Enterprise Center -
                     Natick
                   Defendant

                                                 JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

O other: the Plaintiff take nothing of the Defendant and this action is dismissed without prejudice.


This action was (check one):

O decided by the Honorable J. Michelle Childs, United States District Judge presiding. The court having accepted the
Report and Recommendation of Magistrate Shiva V. Hodges which granted defendant’s motion to dismiss.


                                                                        CLERK OF COURT
Date: September 21, 2021
                                                                                            s/Angie Snipes
                                                                                  Signature of Clerk or Deputy Clerk
